ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 12/16/2021, which have been entered. As filed by Applicant: Claims 1-19 are pending. Claim 1 is currently amended. Claims 14-19 are newly added. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The replacement sheet for the Drawings, Figure 1, was received on 12/16/2021.  These drawings are accepted and the objection to the drawings is withdrawn.

4.	The provisional rejection of claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending App. No. 17/049,787 (App. ‘487) is withdrawn in view of Applicant’s current claim amendments. Note that instant claims 1 and 14 define the slurry with the transitional phrase “consisting of”, thereby excluding the dispersant required by App. ‘787.

Response to Arguments
5.	Applicant’s arguments, filed 12/16/2021, with respect to the rejection of claims 1-2 and 10-12 under 35 U.S.C. 102(a)(1) and rejection of claims 3-9 under 35 U.S.C. 103 set forth in the Non-Final Rejection dated 09/16/2021, have been fully considered and are persuasive. The prior art rejection of the claims has been withdrawn. 
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ted Barthel on 02/25/2022.
The application has been amended as follows: Cancel claim 10.	Claim 1, line 2, change “the step of:” to “the steps of:” [add an ‘s’ to step];
Claim 1, line 22: At the end of the claim as currently written, change the period to a semicolon and add the phrase “and applying the slurry to a foil.” [Note: The claim 1 line numbers count each formula structure and its label (#) as only one line.]
Claim 11, lines 1-2, change “…made by the process of claim 1.” to “…comprising the foil made by the process of claim 1.”
Claim 14, line 12: At the end of the claim as currently written, change the period to a semicolon and add the phrase “and applying the slurry to a foil.”


Allowable Subject Matter
7.	Claims 1-9 and 11-19 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: After consideration of Applicant’s current claim amendments and an updated search, the instant claims are allowable over the closest related references, already of record: Jiaxi et al. (CN 101752548 A1; citations are to its translation), and Kobayashi et al. (WO 2016/031562 A1; citations to US 2017/0226365 A1), for the reasons presented in Applicant’s Remarks filed on 12/16/2021.
The instant claims require that the slurry consists of (i) an active material, (ii) a conductive agent, (iii) a binder polymer, and (iv) a solvent consisting of one or more of: a first compound of Formula 1 (e.g. N,N-dimethylpropionamide, per claim 3) or a second compound of Formula 2 (e.g. N,N-diethyl acetamide, per claim 5) or a third compound of Formula 3 (e.g. 3-methoxy-N,N-dimethyl propionamide, per claim 7) or a fourth compound of Formula 4 (e.g. N,N-dimethylbutyramide, per claim 9). Note that the solvent compounds listed by name in independent claim 14 are species of the formula structures drawn in independent claim 1. None of these claimed solvents contain an aromatic moiety. In agreement with Applicant’s arguments, Applicant’s slurry that is void of an aromatic-containing dispersant is outside the scope of Jiaxi which requires an aromatic-containing dispersant. See MPEP 2111.03: The transitional phrase “consisting of” excludes any element, step or ingredient not specified in the claim.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Jiaxi and/or Kobayashi to arrive at the claimed process of making a lithium ion battery cathode or anode as a whole with its required combination of features, one novel element of which is its particular solvents in the slurry.
One of ordinary skill in the art would not find the instantly claimed process limitations to be obvious variants of the prior art teachings and other known processes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.